Citation Nr: 0331531	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right knee and leg 
disorder.

2.  Entitlement to service connection for left knee disorder. 

3.  Entitlement to service connection for leukemia. 

4.  Entitlement to service connection for lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On April 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  


Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Center in San 
Antonio, Texas for any treatment for 
during the period of 2000 to present.

2.  After any documents obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  

A.  Joints / Knees  - the veteran should 
be accorded the appropriate VA 
examination for his Knees.  The report of 
examination should include a detailed 
account of all manifestations of knee 
pathology found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically x-rays of both of 
the veteran's knees should be conducted.  
The examiner should indicate if there is 
arthritis present in either or both knees 
and if it is related to the veteran's 
gunshot wound to the right knee during 
service.  The examiner should also 
indicate if there are any residual scars 
on the veteran's right knee from his 
inservice gunshot wound.  If there are 
scars on the right knee the examiner 
should measure them and indicate their 
size and indicate if the scars are 
tender, painful, ulcerated or poorly 
healed.  The examining physician should 
provide complete rationale for all 
conclusions reached.

B.  Leukemia - the veteran should be 
accorded the appropriate VA examination 
for leukemia.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to 
be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is requested to offer an opinion 
as to the etiology of the veteran's 
leukemia.  Specifically the veteran 
claims that exposure to asbestos and/or 
cleaning solvents over 3 decades earlier 
caused his leukemia.  The examining 
physician should provide complete 
rationale for all conclusions reached.

C.  Lungs - the veteran should be 
accorded the appropriate VA examination 
for lung disorders.  The report of 
examination should include a detailed 
account of all manifestations of lung 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, a Pulmonary 
Function Test (PFT) and a chest x-ray 
should be conducted.  The evidence 
currently of record indicates that the 
veteran has a diagnosis of chronic 
obstructive pulmonary disease (COPD).  
The veteran claims that his current lung 
disorder was caused by asbestos exposure 
over 3 decades ago during service. The 
examiner is requested to offer an opinion 
as to the etiology of the veteran's 
current lung disorders.  Specifically is 
the veteran's COPD likely, unlikely, or 
as likely as not related to asbestos 
exposure during service from June 1959 to 
May 1963 or to his long history of 
smoking.  "As likely as not" does not 
mean "medically possible," but rather 
than the evidence both in favor of a 
particular etiology for the COPD and 
against that etiology is of equal medical 
merit.  The examining physician should 
provide complete rationale for all 
conclusions reached.  Send the claims 
folder to the examiners for review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





